Title: To James Madison from John Armstrong, 2 April 1805
From: Armstrong, John
To: Madison, James


Dear Sir,
Paris April 2d. 1805.
Since the date of my letter of the 14th. of February, I have made a communication to the Neapolitan Ambassador, calculated to lay the foundation of an arrangement, such as was suggested in your dispatch of the 10th of Novr; and as the mean most likely to produce the necessary predisposition on the part of his Government, I have stated the facts, that the trade of the two Sicilies to the United States had been placed on the footing of that of the most favored nation, and that it remained entirely with his Majesty to make this regulation, at present temporary and contingent, certain and permanent. If he can be brought to reciprocate the regulation in this form, it will accomplish all our objects, without naming any, and, in this way, get over many difficulties, with regard both to duties and quarantine, which might otherwise be insurmountable. As far as the Marquis’s influence goes, and I have no reason to depreciate it, it will be zealously exerted to produce the effect we wish; but it is not to be dissembled, that his unfortunate master, is not himself a free Agent, and that the foreign influences under which he suffers, dispose alike of his will and his interests in every thing of a public nature. A French army outraging his territory and within striking distance of his Capital, a British fleet, generally in his harbors and always in his neighborhood; and fifty thousand Russians preparing to make his kingdom the theatre of their battles—altogether, put him into a situation, the most humiliating to his pride and fatal to his independence; and render it barely possible, that a proposition, such as I have had the honor of making, will be deemed sufficiently interesting to engage any portion of his attentions, or those of his ministers. If it should do so, it is Mr. de Gallo’s opinion, that the business will be referred to him, with an instruction to execute whatever may be done, in the form of a treaty. The more simple one of ministerial regulation, he says he cannot comprehend, if it be our object to make the provision “certain and permanent.” I state this early objection with regard to mode, because, unless provided against, it may be sufficiently serious to defeat your intentions altogether.
I enclose a letter from Mr Talleyrand of the 21st ulto, with a collection of Acts creating the new Kingdom of Italy, and calling his Majesty the Emperor of the French to be the first King of it. Two things on this subject will be acceptable, & perhaps expected. First, a letter of compliment and recognition from the President, and Second, the appointment of a Minister to this new Court, which will be held alternately between Paris and Milan. The first will cost you nothing, but the latter will add somewhat to your item of foreign expenditure. It has been merely owing to the fact, that our credentials do not recognize this new title, that the Diplomatic Corps have not been called to Italy for the coronation; and it is understood, that all such as may hereafter be accredited to him as Emperor and King shall follow the movements of the Court.
The French Board of Liquidation has not yet compleated their review of the cases, sent back to them by the Minister of the Public Treasury and myself. A claim of Nicklin & Griffith of Philadelphia, and certain underwriters of New York, Philadelphia and Baltimore, has occupied them for several weeks, and still occupies them. When they decide on this, case, the tableau will be complete; they will know the sum to which the liquidations have been carried; and, unless some new objection should be started, I shall immediately begin to draw the Bills. No exertion either of Mr. Marbois or myself has been wanting to give expedition to this business—but to those who know the character of the Bureaus—their intrigue, their venality, and actual authority in all cases of Account, the delay, however intolerable, will not be deemed surprizing. The Imperial signature to the Liquidations was not obtained till the .
In a former letter I stated that the law made for the government of the Treasury & Marine with respect to Le Clerc’s bills formed the real objection to the payment of that paper—and that until it was repealed, it would be better that nothing should be done in the business. My attention has therefore been latterly directed to that object (the repeal of the law) and, as a first step, I have presented an unofficial note to the Ministers of the Marine & Treasury on the principles of the Arrêté, in which I have shewn (I think abundantly) their want of wisdom, as they apply to themselves, and want of justice as they apply to the holders. I enclose a copy of the law.
In copying my letter of the 16th March to Mr Monroe, the cypher established between him and me was employed, instead of that common to you and myself. This error is now corrected in the duplicate copy transmitted herewith. My last information from Aranjuez is brought down to the 18th ultimo. Nothing had occurred at that date to change the complexion which Mr Cevallos’s letters of the  &  had given to the business. He continued to be tenacious of the doctrines furnished by this Court with regard to the two questions of Spoliations and boundary to the East, and of his own in relation to the interrupted right of deposit at New Orleans. The question of western limits he had not touched, nor did he appear willing to touch it. My letters to Mr Monroe (copies of which are enclosed) will exhibit to you all that has occurred here till the 1st. of April. With the highest esteem, I am, Dear Sir, Your most Obedient & very humble Servant
JArmstrong.

P.S.

Our Consuls are now acting merely On Courtesy. New Commissions addressed to “the Emperor of the French and King of Italy” ought to be forwarded to them.

